Citation Nr: 0632205	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  01-09 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from January 1975 to May 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland 
Regional Office (RO).


FINDINGS OF FACT

1.  A January 2006 VA audio examination showed the veteran's 
service-connected bilateral hearing loss is productive of 
Level III hearing acuity in the right ear and Level IV 
hearing acuity in the left ear.

2.  A June 2001 VA audio examination showed the veteran's 
bilateral hearing loss was productive of Level IV hearing 
acuity in each ear.  

3.  No speech discrimination test was conducted during the 
June 2000 and April 2001 private audiometric examinations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice post-dated initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and none is apparent from the record.  Additionally, 
because an increased rating has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the duty to assist and notify 
has been met.

The veteran is currently rated at 10 percent for bilateral 
hearing loss.  A January 2006 VA audiological evaluation 
reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
70
75
LEFT
60
55
45
75
85

The puretone average was 58 in the right ear and 65 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 76 percent in 
the left ear.  

A June 2001 VA audiological examination reported the 
veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
75
80
LEFT
60
50
40
70
75

The puretone average was 61 in the right ear and 88 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 88 percent in 
the left ear.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 10 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average.  Table VII 
then provides a rating percentage based on the two 
designations.  In this case, the designations require a 
rating of 10 percent based on each of the above audiometric 
results.  Application of these tables is mechanical; there is 
no discretion.  

The veteran has also submitted private audiometric test 
results dating in June 2000 and April 2001, which report 
higher puretone thresholds.  No speech discrimination 
percentages were given however, and there is no indication 
speech discrimination tests were performed.  38 C.F.R. 
§ 4.85(a) specifically states that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test.  Because these records do not include a 
speech discrimination test, 38 C.F.R. § 4.85(a) precludes the 
use of these audiometric results.  

In sum, the evidence of record, when applied to 38 C.F.R. 
§ 4.85, warrants a 10 percent rating and no higher.  
Consequently, an increased rating for bilateral hearing loss 
is denied.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


